Sweeney, J.
(dissenting) — Lake Chelan Community Hospital was denied the right to have a jury pass upon a central issue in this case — the effectiveness of the disclaimer language in its employee handbook. The handbook contains the following disclaimer on the very first page:

This Handbook is intended as a set of general guidelines and should not be construed as a contract or covenant of your employment.

Clerk’s Papers at 332 (emphasis added).
And the plaintiff, Larry Carlson, believed it to be just that:
Q (By Mr. Kane) While you were a manager of the hospital, anybody ever tell you that the personnel handbook had any kind of disclaimer?
AI was told it was guidelines.
Report of Proceedings at 352.
The standard for judgment as a matter of law is rigorous: it should be granted only “when, viewing the evidence in a light most favorable to the nonmoving party, the court can say there is no substantial evidence or reasonable inference to support a verdict for the nonmoving party.” Hiner v. Bridgestone / Firestone, Inc., 91 Wn. App. 722, 731, 959 P.2d 1158 (1998), rev’d in part on other grounds, 138 Wn.2d 248, 978 P.2d 505 (1999); CR 50(a)(2). Can it be said that “ ‘no *746reasonable person could have found in favor of the nonmoving party’ ” on this question? Hiner, 91 Wn. App. at 731 (quoting Ayers v. Johnson & Johnson Baby Prods. Co., 117 Wn.2d 747, 753, 818 P.2d 1337 (1991)). I do not think that categorical statement can be made.
The intention of these parties as to this disclaimer was a question of fact for the jury. Payne v. Sunnyside Cmty. Hosp., 78 Wn. App. 34, 39, 894 P.2d 1379 (1995).
The trial judge then improperly weighed conflicting evidence here and improperly decided this factual issue as a matter of law. I would reverse and remand for a new trial.
Review granted at 150 Wn.2d 1017 (2003).